Citation Nr: 0843207	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-13 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an increased evaluation for low back strain 
with degenerative disc disease, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia South Carolina, wherein the RO continued and 
confirmed a 10 percent disability evaluation assigned to 
service-connected low back stain with degenerative disc 
disease.  The veteran timely appealed the RO's March 2004 
rating action to the Board.  Jurisdiction of the claims files 
currently resides with the Roanoke, Virginia RO. 

On the veteran's May 2005 substantive appeal, he expressed 
his desire to have a hearing before a Veterans Law Judge 
sitting at a local RO (i.e., Travel Board (TB) hearing).  
Such hearing was scheduled for February 2008.  The veteran, 
however, failed to report.  As the veteran has not provided 
good cause for his failure to report to the February 2008 TB 
hearing, or requested that it be rescheduled, his hearing 
request is, therefore, deemed withdrawn.  38 C.F.R. §§ 
20.702, 20.704 (2008).

By a July 2007 rating action, the RO assigned a 20 percent 
disability evaluation to the service-connected low back stain 
with degenerative disc disease, effective May 27, 2003--date 
of the receipt of the veteran's claim for increase for said 
disability.  The RO also awarded service connection for 
decreased sensation of the left lower extremity as secondary 
to service-connected low back stain with degenerative disc 
disease; an initial 10 percent evaluation was assigned, 
effective May 27, 2003. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).







FINDING OF FACT

The veteran's low back strain with degenerative disc disease 
is not productive of severe limitation of motion of the 
lumbar spine, severe lumbosacral strain, or forward flexion 
of the thorocolumbar spine limited to 30 degrees or less, 
ankylosis, muscles spasms or severe intervertebral disc 
syndrome (IDS) or IDS resulting in incapacitating episodes of 
at least four weeks but less than 6 weeks during the past 12 
months.   


CONCLUSION OF LAW

The schedular criteria for an increased rating in excess of 
20 percent for low back strain with degenerative disc disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5292, 5293, 
5295 (effective prior to September 26, 2003), and Diagnostic 
Codes 5237, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

       Duty to Notify

Upon receiving a complete or substantially complete 
application, VA has a duty to notify the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  In this 
regard, in a July 2003 letter to the veteran, the RO 
specifically notified him of the substance of the VCAA 
including the types of evidence necessary to establish his 
increased rating claim on appeal, the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), these letters essentially satisfied the 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide.  The Board notes that the "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  By a March 
2006 letter, the RO informed the veteran of the Dingess 
elements involving disability ratings and effective dates.  
Id. 

With regard to the increased evaluation claim decided in the 
decision below, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim:  (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.  

In this case, the Board is aware that the July 2003 pre-
adjudicaation VCAA letter, does not contain the level of 
specificity set forth in Vazquez-Flores.  

The Board, however, does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this 
regard, in written statements provided throughout the appeal, 
the veteran demonstrated an understanding of the evidence 
necessary to substantiate his increased evaluation claim 
discussed in the decision below.  

For example, on VA Form, veteran's substantive appeal, 
received by the RO in May 2005, the veteran stated that it 
was difficult to find work, in part, because of his back.  He 
wrote, "98 % of Employers not going to hire you if you have 
a bad back and wrist, and with my doctors profile, I cant 
work."  This discussion by the veteran indicated an 
awareness on his part that information about such effects, 
with specific examples, is necessary to substantiate the 
instant increased evaluation claim.  

Significantly, the Court in Vazquez- Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.  

Additionally, and particularly in light of the veteran's lay 
assertions of the effects of the service-connected low back 
strain with degenerative disc disease on his ability to 
obtain employment (see, VA Form 9, veteran's substantive 
appeal, received by the RO in May 2005), the Board does not 
view said disorder to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.  

Finally, in March 2005 and July 2007 Statement of the Case 
and Supplemental Statement of the Cases, respectively, the RO 
set forth and provided a discussion of the rating criteria 
utilized in the present case.  The veteran was accordingly 
made well aware of the requirements for increased evaluations 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the third notification requirement of 
Vazquez-Flores.  

	Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the initial evaluation claim discussed in the 
decision below.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.

In May 2007, VA evaluated the veteran to determine the 
current severity of his low back strain most.  (See, May 2007 
VA orthopedic examination report).  As the May 2007 
examination report contains a physical evaluation of the 
veteran's low back, recitation of the appellant's low-back 
history and a claims file review, the Board finds it is 
complete for evaluating the severity of his lumbar strain 
with degenerative disc disease.  Thus, the Board finds that 
the medical evidence on file is more than sufficient for VA 
to make a decision on the veteran's increased evaluation 
claim discussed in the decision below, and a remand for an 
additional VA orthopedic examination is unnecessary in the 
current appeal.  
See, McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) 
(2008).   

In addition, the veteran has not reported any missing VA or 
private medical records that need to be obtained.  The Board 
is not aware of any such records, nor is the Board aware of 
any additional evidence that could assist the veteran in 
substantiating his increased evaluation claim discussed in 
the decision below.

Therefore, the facts relevant to the veteran's increased 
evaluation claim have been properly developed, and there is 
no further action to be undertaken to comply with the 
provisions of the VCAA and the implementing regulations.  
See, 38 U.S.C.A. §5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

II.  Relevant Laws and Regulations

	General rating criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 
7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, 
however, appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim. 
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
See 38 C.F.R. § 4.7.

	Spine rating criteria

Preliminarily, the Board notes that the veteran's lumbosacral 
strain has been evaluated at the 20 percent rate under 38 
C.F.R. § 4.71a, Diagnostic Code 5237.  That notwithstanding, 
the RO's July 2007 Supplemental Statement of the Case 
contains the full range of diagnostic criteria for the 
veteran's spine disorder, including the code sections for 
evaluating intervertebral disc syndrome. The Board will thus 
consider the veteran's claim under all such criteria.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the criteria for rating disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for rating intervertebral disc syndrome. 67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for rating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now classified as Diagnostic Code 5243) for 
intervertebral disc syndrome.

The Board is required to consider the claim in light of both 
the former and revised schedular criteria to determine 
whether an increased rating is warranted for the veteran's 
degenerative disc disease of the lumbar spine. VA's General 
Counsel has determined that the amended rating criteria, if 
favorable to the claim, can be applied only for the periods 
from and after the effective date of the regulatory change.  
The veteran, however, does get the benefit of having both the 
former and revised regulations considered for the period 
after the change was made.  See VAOPGCPREC 3- 2000.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made. 
See 38 U.S.C.A. § 5110(g) (West 2002).
First, prior to September 26, 2003, 38 C.F.R. §4.71a, 
Diagnostic Code 5292 (2002), limitation of motion of the 
lumbar spine, 20 and 40 percent ratings were assigned for 
moderate and severe limitation of motion, respectively.  Id.

Prior to September 26, 2003, and pursuant to 38 C.F.R. 
§4.71a, Diagnostic Code 5289 (2002), favorable and 
unfavorable ankylosis of the lumbar spine warranted 40 and 50 
percent evaluations, respectively.  Id.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295 (2002), a 40 percent rating was 
warranted for a severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating was assigned for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Id.

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) provided that moderate 
intervertebral syndrome with recurring attacks warranted a 20 
percent evaluation. A 40 percent evaluation was warranted for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  Id.

Second, under the September 23, 2002, amendments to 
Diagnostic Code 5293 for rating intervertebral disc syndrome, 
a 20 percent evaluation was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent required intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent disability rating, the highest 
available rating, was warranted when there were 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode was defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  An 
evaluation could be had either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  Id.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.  
Id.

The September 2002 amendments did not change the criteria 
under Diagnostic Code 5292 or 5295.

Third, effective September 26, 2003, the schedule for rating 
spine disabilities was changed again to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).

The General Rating Formula for Diseases and Injuries of the 
Spine provides, in pertinent part, a 50 percent rating when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Id.
Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based (IVDS) on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  Any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.

The Incapacitating Episode rating scheme provides for no 
higher than a 60 percent rating for intervertebral disc 
syndrome and is nearly the same as that utilized in the 2002 
changes.  Intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Id.

III.  Analysis

After a careful review of the evidence of record, the Board 
finds that an increased rating for the service-connected low 
back strain with degenerative disc disease is not warranted 
under the former or revised schedular criteria.

In reaching the foregoing determination and with respect to 
the criteria in existence before the September 2002 and 
September 2003 amendments, the veteran's lumbar spine 
disability could be rated under a variety of diagnostic codes 
that could entitle him to an initial rating greater than the 
currently assigned 20 percent. VA examinations conducted 
throughout the duration of the appeal (see, November 2003 and 
May 2007 VA orthopedic examination reports), however, show no 
evidence of vertebral fracture (Diagnostic Code 5285), 
complete ankylosis of the spine (Diagnostic Code 5286), or 
unfavorable ankylosis of the lumbar spine (Diagnostic Code 
5289). 38 C.F.R. § 4.71a, Diagnostic Codes, 5285, 5286, and 
5289 (2002). Therefore, these diagnostic codes will not be 
applied.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if it is supported by 
explanation and evidence).

To warrant a rating higher than 20 percent under the criteria 
for limitation of motion of the lumbar spine, Diagnostic Code 
5292, prior to September 26, 2003, the veteran would have to 
have severe limitation of motion.  The record shows forward 
flexion of the lumbar spine and combined thoracolumbar motion 
to at least 60 degrees with pain on motion.  (See, November 
2003 and May 2007 VA orthopedic examination reports 
reflecting forward flexion of the lumbar spine and 
thoracolumbar flexion to 70 and 60 degrees, respectively.)  
The May 2007 VA examination report reflects that all other 
range of lumbar spine motion (backward extension and 
bilateral flexion and rotation) were, at a minimum, to 20 
degrees.  Thus, the findings of forward flexion of the lumbar 
spine ranging from 60-70 degrees, with consideration of all 
other lumbar spine motion to at least 20 degrees, are 
indicative of "moderate," as opposed to "severe" limiation 
of lumbar spine motion.  Thus, an increased rating for 
"severe" limitation of motion of the lumbar spine is not 
warranted under Diagnostic Code 5292, prior to September 26, 
2003.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).   

With regard to the previous criteria before September 2002 
for the service-connected low back strain with degenerative 
disc disease, the evidence does not support a rating higher 
than 20 percent under Diagnostic Code 5293.  While the 
November 2003 and May 2007 VA orthopedic examination reports, 
along with VA outpatient reports, submitted throughout the 
duration of the appeal, contain objective evidence of 
decreased sensation to the left lower extremity, service 
connection has been established for decreased sensation to 
the left lower extremity as secondary to the service-
connected low back strain with degenerative disc diseased.  
(See, July 2007 rating action).  Aside from the clinical 
findings of decreased left lower extremity sensation, the 
above-referenced VA examination and outpatient reports show 
that the veteran had normal muscle strength and reflexes in 
his lower extremities.  In fact, the November 2003 VA 
examiner commented that the veteran overreacted to light 
touch on the skin.  A May 2007 VA examination report reflects 
that reflects that there was no evidence of any muscle 
spasms, leg weakness, muscle atrophy or absent ankle jerk.  
Indeed, the May 2007 VA examiner specifically indicated that 
there was "no weakness in legs."  (See, November 2003 and May 
2007 VA orthopedic examination reports).  Thus, aside from 
decreased sensation of the left lower extremity---a 
disability for which service connection has already been 
established--there are no other neurological findings of 
either lower extremity.  Overall, the aforementioned November 
2003 and May 2007 VA examinations of record generally provide 
evidence against an increased rating for the service-
connected low back strain with degenerative disc disease 
under the earlier pre-September 2002 criteria for Diagnostic 
Code 5293.  

The Board now turns to the new rating criteria in effect 
after September 2002 and September 2003.  Under these 
regulations, the veteran's low back strain with degenerative 
disc disease is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Under the September 2003 amendments, as to orthopedic 
manifestations of his low back strain with degenerative disc 
disease under Diagnostic Code 5243, the evidence of record 
does not demonstrate a rating beyond 20 percent.  
Specifically, from September 26, 2003, there is no evidence 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  In fact, when evaluated by VA in November 2003 and 
May 2007, forward flexion of the lumbar spine and combined 
thoracolumbar flexion was to70 and 60 degrees with pain, 
respectively.  The entire record is wholly devoid of any 
ankylosis of the lumbar spine.  (See VA examination report, 
dated in May 2007).  Thus, the findings of forward flexion of 
the lumbar spine and combined thoracolumbar flexion of 70 and 
60 degrees, respectively, are indicative of only a 20 percent 
rating for orthopedic manifestations under the General Rating 
Formula for Diseases and Injuries of the Spine.
Under the September 2003 amendments, with regard to 
functional loss, VA examiners noted that the veteran 
occasionally used a cane in the left hand (November 2003 VA 
examination report).  Although the November 2003 VA examiner 
reported that the veteran experienced pain at all ranges of 
motion of the lumbar spine, the May 2007 VA examiner 
concluded that the effects of pain on the appellant's daily 
activities (i.e., performing chores and exercise) was 
"mild."  (See, November 2003 and May 2007 VA examination 
reports).  In sum, although functional loss of the lumbar 
spine is present, it is more than adequately represented in 
the currently assigned 20 percent rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).]

Under both the September 2002 and 2003 amendments, as to 
incapacitating episodes under Diagnostic Code 5243, the VA 
examinations of record do not reflect incapacitating episodes 
having a total duration of at least at least 6 weeks during 
the past 12 months, and the veteran does not contend 
otherwise.  Likewise, VA outpatient treatment records, dating 
from March 2004 to May 2005, are negative for incapacitating 
episodes or bed rest prescribed by a physician.  Overall, 
there is simply no evidence of bed rest prescribed by a 
physician to support the existence of any incapacitating 
episode due to his low back strain with degenerative disc 
disease.

Under both the September 2002 and 2003 amendments, as to 
neurologic manifestations, the veteran also had decreased 
sensation of the left lower extremity that was associated 
with his service-connected low back strain with degenerative 
disc disease.  As noted previously herein, service connection 
has been awarded for decreased sensation of the left lower 
extremity as secondary to the service-connected low back 
strain with degenerative disc disease.  (See, July 2007 
rating action).  

IV.  Extraschedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra- 
schedular consideration.  38 C.F.R. § 3.321(b)(1) (2008).  
The Board finds no evidence that the veteran's service- 
connected low back strain with degenerative disc disease 
markedly interfere with his ability to work, meaning above 
and beyond that contemplated by her separate schedular 
ratings.  See, too, 38 C.F.R. § 4.1 indicating that, 
generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. Indeed, up until late November 2007, the 
veteran was incarcerated and was, therefore, unemployed.  In 
addition, the evidence of record does not contain any 
exceptional circumstances, such as frequent hospitalizations, 
to suggest that he is not adequately compensated for his low 
back strain with degenerative disc disease by the regular 
rating schedule.  While the veteran was hospitalized in March 
2004, it was for an unrelated gunshot wound to the right leg.  
VAOPGCPREC 6-96.  His evaluation and treatment for his low 
back strain with degenerative disc disease has been solely on 
an outpatient, as opposed to an inpatient, basis.


ORDER

An increased evaluation in excess of 20 percent for low back 
strain with degenerative disc disease is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


